Citation Nr: 0925757	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-06 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right hip 
disability.

2.  Entitlement to a higher (compensable) initial rating for 
service-connected bilateral hallux valgus and right heel 
spur.

3.  Entitlement to a higher initial rating than 10 percent 
for service-connected low back disability.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to May 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for lumbar 
spondylosis and assigned an initial noncompensable (0 
percent) rating; granted service connection for bilateral 
hallux valgus with bunion and right heel spur and assigned an 
initial noncompensable (0 percent) rating; and also denied 
service connection for right hip bursitis.  Jurisdiction was 
subsequently transferred to the RO in Pittsburgh, 
Pennsylvania.

In August 2005, the Veteran appealed all of the issues 
adjudicated in the June 2005 RO decision.  In a March 2009 
rating decision during the initial rating appeal, the RO 
granted a higher initial disability rating of 10 percent for 
lumbar spondylosis, effective June 1, 2005.  Following the 
issuance of a Statement of the Case in November 2006, the 
Veteran filed a Form 9, and only appealed the issues of an 
initial rating for lumbar spondylosis, initial rating for 
bilateral hallux valgus with bunion and right heel spur, and 
service connection for right hip bursitis.

In January 2007, it appears that the Veteran withdrew his 
request for a hearing; however, there does not seem to be 
evidence that the Veteran has ever requested a hearing.  In 
any event, no hearing was scheduled.

The Veteran claims that he has additional bilateral feet 
disorders that are related to his military service.  (Service 
connection has already been established for bilateral hallux 
valgus with bunion and right heel spur).  The Veteran was 
diagnosed with flat feet and hammer toe in October 2007.  To 
the extent that these disorders might constitute a separate 
disability that does not violate the rule against pyramiding 
at 38 C.F.R. § 4.14 (both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided), because these issues have not 
been adjudicated by the RO, they are referred to the RO for 
appropriate action.

The issue of entitlement to a higher initial rating for 
lumbar spondylosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the right hip 
is attributable to an injury in service.

2.  Bilateral hallux valgus with bunion and right heel spur 
is mildly disabling without surgical resection of either 
metatarsal head or symptomatology equivalent to amputation of 
either toe, beginning June 1, 2005.


CONCLUSIONS OF LAW

1.  The Veteran's degenerative joint disease of the right hip 
was incurred during active military service.  38 U.S.C.A. §§ 
1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

2.  The criteria for an initial compensable evaluation for 
bilateral hallux valgus have not been met for any periods of 
the initial rating.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.31, 4.71a, Diagnostic 
Code 5280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable where further assistance would not aid the veteran 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in the 
Veteran's appeal for entitlement to service connection for a 
right hip condition, further assistance is unnecessary to aid 
the Veteran in substantiating his claim.

The appeal for a higher (compensable) initial rating for the 
bilateral foot disability arises from disagreement with an 
initial evaluation following the grant of service connection.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C. §§ 5104 and 7105.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice 
with regard to the notice in this case, hence further VCAA 
notice is not required with regard to the initial rating 
appeals.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records (STRs).  Additionally, 
the Veteran has been provided necessary VA examinations.  In 
August 2005, the Veteran stated that the March 2005 QTC 
examination was inadequate.  The Veteran reported that he had 
communication problems with the examiner.  The Veteran noted 
that when he explained a condition, the examiner appeared 
puzzled, as if he did not understand the Veteran.  The 
Veteran also noted that there were several errors in the 
March 2005 examination.  The Board agrees that there were 
some contradictions in the examination.  For example, the 
March 2005 examiner noted that the Veteran reported using 
orthopedic inserts in his shoes but later in the examination, 
the examiner stated that the Veteran did not use any type of 
support in his shoes.  Since the time of the March 2005 
examination, the Veteran was afforded an additional 
examination for his bilateral foot disability.  The Board 
finds that the October 2007 examination was an adequate 
examination, and the Veteran has not been prejudiced by the 
March 2005 examination.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Service Connection for a Right Hip Disability

Legal Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection Analysis

The Veteran has a current disability, namely degenerative 
joint disease of the right hip.  A December 2004 X-ray report 
states that the Veteran has mild hip joint degenerative 
changes.   Subsequently, the Veteran was diagnosed with 
degenerative joint disease of the right hip in October 2007.

During active military service, records show that the Veteran 
was treated for right hip pain at the WH Medical Center's 
chiropractic clinic from August 2004 to December 2004.  In 
May 2005, during service, Dr. J., a private physician, wrote 
that the Veteran had been treated for chronic right hip pain 
and low back pain at the WH Medical Center.  Dr. J. further 
noted that the Veteran's gas pedal should be safely modified 
and moved closer to the driver in an attempt to decrease his 
pain while driving.  STRs show complaints of right hip pain 
when standing and sitting in July 2004.  He was diagnosed 
with chronic sciatica and limb pain and referred for a 
chiropractic clinic consult.  Another July 2004 STR states 
that the Veteran has low back pain that radiates down to 
right hip and knees.

In October 2007, the Veteran requested that a private 
physician examine his hip according to VA guidelines for a 
Compensation and Pension Examination.  This was done because 
of the difficulty of obtaining a VA examination overseas.  
The examiner diagnosed the Veteran with degenerative joint 
disease of the right hip.  An X-ray report noted findings 
consistent with mild to moderate degenerative joint disease 
of the right hip.  The examiner noted that the Veteran had a 
lifting/twisting injury in March 2004 and has had continued 
hip pain since that time.  The examiner opined that the 
Veteran developed symptoms prior to retirement, and continued 
to have symptoms which are consistent with a diagnosis of 
degenerative joint disease of the right hip.

The records support the history of hip symptoms since 
discharge from service.  For instance, in November 2006, a 
Doctor of Chiropractic, Dr. O, stated that the Veteran had 
been under his care and receiving chiropractic treatment for 
his chronic back and hip pain weekly.  

The Board notes that in March 2004 an X-ray report stated 
that the Veteran's hips were normal, and there was no 
arthritis.  But a December 2004 X-ray report states that the 
Veteran had mild hip joint degenerative changes.  The Veteran 
claims that a comprehensive examination was not conducted in 
March 2004, and that is why no arthritis was noted.  During 
the March 2005 QTC examination, the Veteran reported having 
right hip bursitis for the last three years.  The X-ray 
report showed that his right hip was within normal limits, 
and the examiner opined that the Veteran did not have a 
current hip disability.  The Board notes that, although the 
examiner did not find that the Veteran had a current 
disability, the Veteran did report that he had hip pain 
during the examination.  The October 2007 examination later 
corroborates the Veteran's complaints of hip pain.

Despite the evidence against the Veteran's claim that he has 
a current disability, the Board finds that the records show a 
current diagnosis of degenerative joint disease of the right 
hip and an opinion linking the current right hip disability 
to the Veteran's service.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds that service connection is 
warranted for the Veteran's current right hip disability.

An Initial Compensable rating for bilateral hallux valgus and 
right heel spur

Legal Criteria

The Veteran contends that the initial noncompensable 
evaluation assigned to his service-connected bilateral hallux 
valgus and right heel spur is insufficient to reflect its 
level of severity.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they are raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

When, as here, the Veteran timely appeals the rating 
initially assigned for his disability, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the course of his appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Factual Background

The Veteran's service treatment records show exostosis of the 
left hallux in August 1987.  In November 1987, the Veteran 
reported that his foot pain had begun to reappear.  In May 
1990, treatment records showed that the Veteran complained of 
a painful callus on the heel of the right foot and the 
physician noted pes planus of the left foot.  Orthotics were 
renewed.  Service treatment records also show a stress 
fracture to the right hallux in July 1991.  A July 1991 X-ray 
report stated that the Veteran had normal feet.

In March 2005, the Veteran was afforded a VA (QTC) 
examination.  During the examination, the Veteran reported 
that had pain in his feet while walking and standing.  The 
Veteran had orthopedic inserts in 1987 and 2004.  He could 
not stand or walk for long periods of time.  Upon 
examination, the right foot revealed no tenderness, weakness, 
edema, atrophy or disturbed circulation.  Examination of the 
left foot revealed no tenderness, weakness, edema, atrophy, 
or disturbed circulation.  Pes planus was not present.  The 
examiner opined that he did not have any limitation with 
standing or walking and he did not require any type of 
support with his shoes.  X-ray report showed hallux valgus 
and bunion of the left foot and hallux valgus and bunion of 
the right foot with right heel spur.  The examiner diagnosed 
the Veteran with bilateral hallux valgus and bunions, as well 
as a right heel spur.

In an August 2005 statement, the Veteran contends that the 
QTC examination was inadequate.  The Veteran found several 
error in the examination.  First, the Veteran explained that 
the examiner found that the Veteran's gait to be normal when 
it was not.  He also noted that he has required orthopedic 
sole inserts since 1987.  He also stated that he requires 
continuous treatment by podiatrists and must still wear 
orthopedic inserts to cope with pain in heels and toes.  As 
noted above, the Board found contradictions within the 
examination.  For this reason, the Board finds that the 
examination to be inadequate for rating purposes.

In October 2007, a private physician conducted a foot 
examination on the Veteran using the VA guidelines for a VA 
Compensation and Pension examination.  The Veteran reported 
bilateral foot pain without inserts.  Upon examination, there 
was erythema of the feet as well as fallen arches of both 
feet.  Excessive pronation of the feet and forefoot abduction 
with calcaneal eversion bilaterally was also noted.  The 
examiner also stated that there was too many toes sign from 
the rear.  There was callus on the plantar aspect of the foot 
diffuse, as well as tenderness on palpation of the feet.  
Pain was elicited by motion of the foot.  There was no 
abnormal warmth of the feet.  The Veteran had semi-rigid 
hammer toe in both feet.  There was no interdigital 
maceration of the toes.  No swelling erythema, or warmth of 
the toenail border.  And no corns were found on toes.  
Rotation of motion of the subtalar joint showed eversion to 5 
degrees and inversion to 20 degrees.  The Veteran had pes 
planus bilaterally with abduction.  Dorsiflexion and plantar 
flexion of the hallux was smooth at the metatarsophalangeal 
joint.  There was no grinding or crepitus.  No antalgic gait 
was observed.  An X-ray report of both feet showed the 
intermetatarsal joint was 12 degrees bilaterally.  There was 
deviation of the 2nd toe at distal interphalangeal joint of 
the left foot.  

An October 2007 examination report noted no evidence of 
fracture, dislocation, arthritic or inflammatory change.  The 
radiologist concluded that the Veteran's feet were normal.

Initial Rating for Hallux Valgus and Right Heel Spur

Hallux valgus is evaluated as 10 percent disabling if there 
has been an operation with resection of the metatarsal head.  
A 10 percent evaluation is also warranted for severe hallux 
valgus if the symptoms are equivalent to the amputation of 
the toe.  38 C.F.R. § 4.71a, Code 5280.  

This rating code does not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  

The Board finds that the criteria for a higher initial 
evaluation for hallux valgus of either the right foot or left 
foot have not been met.  The Veteran has not undergone 
resection of the metatarsal head for either foot.  
Furthermore, there is no indication that the Veteran's hallux 
valgus is equivalent to amputation of the toes.  Therefore, 
as the criteria for a compensable evaluation for hallux 
valgus for either foot have not been demonstrated, 
entitlement to a compensable rating is not merited.  
38 C.F.R. §§ 4.31, 4.71a, Code 5280.  

The Board has considered whether other diagnostic codes could 
be applicable, but has found none.  As noted above, the 
issues of flat feet and hammer toe have been referred to the 
RO for proper adjudication.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer, 22 Vet. App. 
242.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

In this case, the Veteran's hallux valgus with a bunion and 
right heel spur is rated under a diagnostic code that 
evaluates the severity of foot disabilities.  It essentially 
takes into account the pain and limitation of function 
reported in the record.  As such, the schedule is adequate to 
evaluate the disability, and referral for consideration of an 
extraschedular rating is not warranted.

The Board has considered whether there is any other basis for 
granting higher ratings other than those discussed above, but 
has found none. In particular, the Board has considered the 
benefit-of-the-doubt doctrine, but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.7, 4.21.


ORDER

Service connection for a right hip disability is granted.

A compensable initial rating for bilateral hallux valgus and 
right heel spur is denied.


REMAND

The Veteran claims that a higher initial rating is warranted 
for his low back disability.  The Veteran has been diagnosed 
with degenerative joint disease of his lumbar spine.  

In March 2005, the Veteran was afforded a QTC examination for 
his low back disability and other claimed disabilities.  
During the examination, there were no complaints of radiating 
pain on movement.  Muscle spasm was absent and no tenderness 
was noted.  There was negative straight leg raising on the 
right and left.  There was no ankylosis of the spine.  
Flexion was to 90 degrees, extension was to 30 degrees.  
Right lateral flexion was to 30 degrees and left lateral 
flexion was to 30 degrees.  Right rotation and left rotation 
were to 30 degrees and the range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  There are 
no signs of intervertebral disc syndrome and chronic and 
permanent nerve root involvement.  A neurological examination 
was also conducted.  Peripheral nerve examination was within 
normal limits.  Neurological examination of the upper 
extremities were as follows.  Motor function was within 
normal limits.  Sensory function was within normal limits.  
The right upper extremity reflexes revealed biceps jerk 2+, 
and triceps jerk 2+.  The upper extremity reflexes revealed 
biceps jerk 2+ and triceps jerk 2+.  Neurological examination 
of the lower extremities were as follows.  Motor function was 
within normal limits.  Sensory function was within normal 
limits.  The right lower extremity reflexes revealed knee 
jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes 
reveal knee jerk 2+ and ankle jerk 2+.  The examiner 
diagnosed the Veteran with spondylosis.  

Since the time of the QTC examination, in October 2007, the 
Veteran was afforded a VA physical examination by the U.S. 
Naval Hospital's Department of Neurosurgery.  The results of 
the examination are very different from the March 2005 
examination.  There was mild tenderness to palpation in his 
lumbosacral area.  Motor in upper and lower extremities was 
approximately 5/5 throughout.  As to his sensory function, 
there was a slight decrease in pinprick in the right L4, L5, 
and S1 area.  His DTR's, deep tension reflexes, are 2/4 
bilaterally.  As to flexibility, the Veteran's hip flexion 
was to 90 degrees, hip extension was to 15 degrees.  Right 
and left lateral flexion was to 15 degrees, rotation was to 
20 degrees bilaterally, and his gait was normal.  The October 
2007 MRI of the lumbar spine showed mild degenerative disc 
disease at L3-4, L4-5, and L5-S1.  

Also since the time of the QTC examination, in December 2006, 
the Veteran reported sciatica type symptoms with pain and 
irritation extending from his lower back to his left gluteal 
region.  Also in a December 2006 private treatment record, 
the physician noted that the Veteran had difficulty with 
extension and discomfort along L4/L5 vertebral and paraspinal 
region.  In June 2007, the Veteran was prescribed medication 
for sciatica.  In November 2007, a private treatment record 
notes that there was lumbar point tenderness, decreased 
rotation of motion and positive straight leg test on the 
right with radiation of pain down right leg.  Also, in a 
November 2007 private treatment record, the Veteran was 
diagnosed with intervertebral disc degeneration.

The Board finds that the evidence following the March 2005 
QTC examination shows that the Veteran's low back disability 
has possibly increased in severity.  Unfortunately, besides 
the evidence found in the QTC examination, no range of motion 
measurements have been provided.  Although a private 
physician has stated that the Veteran has decrease in 
rotation of motion and difficulty with extension, no 
measurements in degrees were provided.  Without these 
measurements, the Board is unable to determine the 
appropriate evaluation.  Furthermore, the evidence shows 
neurological impairment due to the Veteran's low back 
disability.  Following an examination, a separate rating for 
neurological impairment should be assigned under the 
appropriate Diagnostic Code.  

A new VA examination is therefore needed in order to make an 
informed decision regarding the Veteran's level of functional 
impairment and adequately evaluate his current level of 
disability.  See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).

Accordingly, the issue of a higher initial rating than 10 
percent for the service-connected low back disability is 
REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to assess the current 
orthopedic and neurological 
manifestations of his lumbar spine 
disability.  If a VA examination is not 
possible, the Veteran should be provided 
all information necessary to obtain an 
examination by a private physician in 
Japan.  The claims folder should be made 
available to the examiner or examiners 
for review in conjunction with the 
examination or examinations.  All 
examiners should acknowledge such review 
in the examination report or in an 
addendum.

The examiner should report the Veteran's 
ranges of thoracolumbar spine flexion, 
extension, lateral flexion, and rotation 
in degrees and note the presence or 
absence of muscle spasm in the lumbar 
spine.

The examiner should determine whether the 
lumber spine disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should be expressed 
in terms of the additional degree of 
range of motion loss due to any pain, 
weakened movement, excess fatigability, 
incoordination, or flare-ups.

The examiner should report whether 
intervertebral disc disease has required 
periods of doctor prescribed bed rest in 
the last 12 months and, if so, the 
frequency and duration of such periods.

The examiner should also note any nerves 
affected by paralysis, partial paralysis, 
neuralgia, or neuritis, and, for affected 
nerves, express an opinion as to the 
severity of such symptoms in terms of 
being complete, mild, moderate, 
moderately severe, or severe.  A nerve 
conduction study should be completed if 
warranted.

These findings are needed to rate the 
Veteran's disability in accordance with 
VA's Schedule for Rating Disabilities.  
38 C.F.R. Part 4.  It is therefore 
essential 
that the examination report contain these 
findings.

2.  If any benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case considering all 
evidence received since the statement of 
the case, before returning the case to 
the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2008).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


